           Case 1:20-cv-08867-VSB Document 29 Filed 01/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
ADORE ME, INC. et. al.,                                   :                                  1/27/2021
                                                          :
                                        Plaintiffs,       :
                                                          :              20-CV-8867 (VSB)
                      -against-                           :
                                                          :                    ORDER
WOLF et. al.,                                             :
                                                          :
                                        Defendants. :
----------------------------------------------------------:
                                                          X

VERNON S. BRODERICK, United States District Judge:

        On January 8, 2021, the parties appeared before me for a telephonic conference to discuss

Defendants’ request for a 30-day extension of time to answer or otherwise respond to Plaintiffs’

complaint. In light of the United States Citizenship and Immigration Services’ decision to

reopen Plaintiff’s H–1B petition, I granted Defendants’ extension request. Accordingly, it is

hereby:

        ORDERED Defendants shall answer or otherwise respond to Plaintiff’s complaint on or

before February 24, 2021.

        FURTHER ORDERED that the parties shall submit a joint status letter on or before

February 11, 2021.



SO ORDERED.

Dated: January 27, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
